Case 1:18-cv-00015-HCN-EJF Document 18-28 Filed 06/14/19 Page 1 of 5




                 EXHIBIT AA
             Case 1:18-cv-00015-HCN-EJF Document 18-28 Filed 06/14/19 Page 2 of 5


JBarorijBi^^

 From:                              Baron,Bryan <bbaron@co.weber.utus>
 Sent:                              Thursday, September 14, 2017 4:00 PM
 To:                                'Nadia Pfiaum'
 Subject:                           RE: Question from Nadia at Standard-Examiner



 No problem. I'm happy to help. If you have any other questions as your writing your article, don't hesitate to ask.

Bryan R. Baron
Deputy County Attorney
WEBER COUNTY ATTORNEY'S OFFICE
2380 Washington Blvd., Suite 230, Ogden, UT 84401
Office: 801.399.8471
Fax: 801.399.8304
Email: bbaron@co.weber.ut.us

From: Nadia Pfiaum [mailto:npflaum(g)standard.net]
Sent: Thursday, September 14, 2017 3:36 PM
To: Baron,BrYan
Subject: RE: Question from Nadia at Standard-Examiner

Thank you so much for this! It really helps. I hope it wasn't too much of a pain to track down dates and figures.

On Sep 14, 2017 3:30 PM, "Baron,Bryan" <bbaron@,co.weber.ut.us> wrote:

My responses are below in blue. Let me know if you have any follow up questions.




Also, I've started working on gathering the emails between me and Sam that you requested. I hope to have those to you
by tomorrow afternoon.




Bryan R. Baron

Deputy County Attorney

WEBER COUNTY ATTORNEY'S OFFICE

2380 Washington Blvd.. Suite 230. Ogden. UT 84401

Office: 801.399.8471

Fax: 801.399.8304

Email: bbaroniSco.weber.ut.us



                                                           293

                                                                                          Weber County 1391
             Case 1:18-cv-00015-HCN-EJF Document 18-28 Filed 06/14/19 Page 3 of 5


 From: Nadia Pflaum rmailto:npflaum@standard.net1
 Sent: Thursday, September 14, 2017 1:15 PM
 To: Baron,Bryan
 Subject: Question from Nadia at Standard-Examiner




 Hi Biyan,



I've confused my editor with my explanation of the timeline of issues on the Lovell case with Sam Newton and
his funding, so I wanted to clear up a couple things.



If I understand correctly, Sam asked for permission to exceed the cap of his contract in order to interview 20+
witnesses in preparation for the weeklong hearing set to begin Sept. 25. He wanted $37,000, and the
Commission granted 100 hours, or $15,000.



Sam sent an email to the commissioners on March 7*'' notifying them that his 23B motion had been granted and that he
would need additional funding to handle the remand to the district court (which would involve bringing 20+ witnesses to
court and asking them questions under oath). In a follow up email on March 9*'’, Sam estimated that he would need an
additional 500-700 hours ($75,000-$112,500) for the work.




Commissioner Harvey responded to Sam on March 14‘^ that the county estimated that the remand would only take
approximately 100 hours and that he would pre-approve 100 hours ($15,000) for the work. Sam agreed in a March 15*’’
email and said "[a]t 100 hours, I can give you a better estimate of where we are and what it will take."




I checked back with Sam, who said he'd been invoicing the county monthly from Jan. 2017 to Aug. 2017. You
had said he hadn't invoiced the county for the over-the-cap hours he was approved. That's the sticking point
with my editor - did he submit invoices or not? Were they not submitted the right way or something?



Yes, Sam has been invoicing the county monthly since January. The county's position is that Sam contracted to
represent Mr. Lovell in the appeal for $75,000. That $75,000 should cover the initial brief, a reply brief, and oral
argument. Pursuant to the contract and for "good cause," Sam can exceed that cap. The monthly invoices that Sam has
been submitting have been for work that should have been covered by the $75,000. He hasn't billed the county for
working on the remand, the pre-approved $15,000, yet.




In an effort to get Sam additional funding, I suggested that he should request additional funding for the time he spent
drafting the 23B motion. I asked him to total up those hours and send me an invoice for them. Sam totaled up the
hours for the 23B motion and sent me an invoice on May 22"'^ for $8,730 for that work. On May 25*^ Sam sent an email
                                                          294
                                                                                          Weber County 1392
            Case 1:18-cv-00015-HCN-EJF Document 18-28 Filed 06/14/19 Page 4 of 5


 to Commissioner Harvey asking for $22,500 for the 23B motion. When asked about the discrepancy, Sam indicated that
 the $8,730 amount was for drafting the motion itself and the $22,500 amount was for drafting the motion as well as the
 work done to prepare for drafting the motion.




On June 6*'’ I sent Sam an email expressing concerns over his invoice for $22,500. Two of the concerns I mentioned were
that he was billing the county for work that wasn't related to the appeal and that his billing included frequent phone
calls, letters, and meetings with Mr. Lovell. (Sam took this to mean that he had to reduce his level of communication
with his client; however, I clarified in a phone call that I was only seeking an explanation as to why he needed such
frequent contact since it is unusual to have so much client interaction on an appeal case.) I asked Sam to revise his
invoice and send it back.




Sam filed his motion to withdraw on June 9*'




On June 30* Sam sent an email indicating that he would be sending in an updated invoice for the 23B motion. On July
18*, I sent Sam an email indicating that I still hadn't seen a revised invoice for the 23B motion. On July 18*, Sam sent
me the same invoice that he had sent on June 6* for the $22,500 with no changes. I notified him that his updated
invoice hadn't been updated, but he never sent a revised version.




Commissioner Harvey ultimately approved the request to exceed the contract for the 23B motion in the amount of
$18,232.50. I sent Sam an email on August 31^‘ notifying him of the approval. Because the 23B motion work was
originally invoiced and paid as part of the $75,000, this approval meant that Sam could exceed the $75,000 by
$18,232.50. As a result, Sam's invoices for the year were totaled ($11,927.30), and he was paid in full.




(I found Commission minutes that reflect a payment related to the Lovell case, to Michael Bouwhuis in March
2017, which might be the same payment you confirmed to me in our conversation, when I asked if Bouwhuis
was still owed money on Lovell.)



Yes, March 2017 would have been when Mike Bouwhuis was paid in full for representation in the trial court.




I saw one other point in Commission minutes, I think from January, in which all public defenders contracts
were renewed for the county, but those two meetings are the only ones for 2017 in which either "Sam Newton"
or "Lovell" are mentioned in minutes. When the commission approved $15,000 for Newton's continued work,
was that done outside of a public meeting? Was it not official?




                                                           295
                                                                                           Weber County 1393
             Case 1:18-cv-00015-HCN-EJF Document 18-28 Filed 06/14/19 Page 5 of 5


 While the initial contract had to be approved in commission meeting, the determination as to whether Sam had good
 cause to exceed the soft cap did not have to be approved in commission meeting. That decision was made by
 Commissioner Harvey who has the responsibility of overseeing public defender contracts.




Can I get a clearer explanation for why Sam Newton's invoices (if he did submit proof of his work) weren't
paid, even after $15,000 was approved?



My explanation above should cover this question, but in short, Sam's invoices in 2017 were for work that exceeded the
$75,000 cap on his contract and had not been otherwise approved. Sam didn't submit a request or explanation with any
of those invoices as to why he had good cause to exceed the contract cap for the work that was done in the invoice.




The only two requests Sam made to exceed the cap were for $15,000 for the remand work (which was never billed) and
for $22,500—both requests were ultimately approved.




If I can explain this in a better way to my editor, my day will vastly improve. Thanks in advance.




Nadia Pflaum

Reporter, Standard-Examiner

office: (800 625-4252

cell: (816) 716-2885

@NadiaPflauni




                                                        296
                                                                                      Weber County 1394
